DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21,23-40,42-44, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 21 and 40 recites “a dust ejection port arrangement extending through the air cleaner housing sidewall”.  Examiner is unable to locate an embodiment in the specification or the drawings where the dust ejection port arrangement extends through the air cleaner housing sidewall, wherein examiner is taking an ordinary definition of “through” as meaning the structure passing completely past the sidewall and into a interior of the housing.   Examiner notes figure 1 where the dust ejection port arrangement extends along a sidewall surface of the air cleaner housing, however the arrangement does not extend “through” the air cleaner housing sidewall.  Claims 23-39 and 48 depend on claim 21 and hence are also rejected.  Claims 42-44,46, and 47 depend on claim 40 and hence are also rejected.
Claim 36 recites “wherein the air flow inlet extends through the air cleaner sidewall”.  Examiner is unable to locate an embodiment in the specification or the drawings where the air flow inlet extends through the air cleaner housing sidewall, wherein examiner is taking an ordinary definition of “through” as meaning the structure passing completely past the sidewall and into a interior of the housing. Examiner notes figure 1 where the air flow inlet extends along a sidewall surface of the air cleaner housing, however the arrangement does not extend “through” the air cleaner housing sidewall.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “defined by the surround structure located around the pulse jet flow tube”.  There is a lack of antecedent basis for “located around the pulse jet flow tube”.  Examiner notes claim 21 does not define that the surround structure is located around the pulse jet flow tube.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 44 and 46 define a function of the conical portion of the surround structure, however the noted claims fail to further limit structure defined in claim 40.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,23-36,38, 39,48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillenberg et al(8152876) taken together with Tokar(4491460) in view of Steele(4836834) and further in view of Dottermans(4950317).
	Gillenberg et al teaches an air cleaner assembly comprising an air cleaner housing(26 in figure 1) having an air flow inlet(38), an air flow outlet(29), and an interior, wherein the air cleaner housing includes a sidewall, an open end(closed by cover 27), and an end opposite the open end, the end opposite the open end includes the air flow outlet(29) extending therethrough, an access cover(27) constructed for closing the air cleaner housing open end, a dust ejection port(35), a filter cartridge(39) positioned in a sealing relationship with the air cleaner housing, the filter cartridge comprising filter media(10) positioned around an open filter interior and extending from a first end cap(12) to a second end cap(11), a seal member(15) for sealing the filter cartridge to the air cleaner housing, wherein the first end cap include an opening extending therethrough.  Gillenberg et al is silent as to the dust ejection port arrangement comprises a dust evacuator valve arrangement, and the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly.  Tokar(4491460) teaches an air cleaner assembly including a housing(12,16 connected together) having an air flow inlet, an air flow outlet, an interior, a filter assembly(52) located within the housing, and a dust ejection port arrangement, wherein the dust ejection port arrangement comprises a dust evacuator(scavenge outlet 46), the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly(noting figure 1 with scavenge outlet projecting laterally outward from a sidewall and above a lower most portion of the housing; column 2 lines 57-58).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a dust ejection port located above a lower most portion of the air cleaner assembly of Gillenberg et al to provide a lateral ejection port for separated particulate in Gillenberg et al.  Examiner notes the position of a scavenge outlet in Tokar in figure 1 is a clearly established position based on a selected orientation of the second housing half(16) in Tokar.   Tokar is silent as to a valve arrangement, however Tokar teaches a blockage member(50) that partially obstructs a scavenge outlet, and selectively moveable plate members are known to cover dust and particulate outlets in separator structures, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a valve plate for the blockage member to provide a structure for selective release of dust and particulate of Gillenberg et al taken together with Tokar.  
	Gillenberg et al is also silent as to a surround structure for distributing an air pulse to the open filter interior, wherein the surround structure extends through the first end cap and into the open filter interior at least 35% of an axial length of the air filter cartridge between the first end cap and the second end cap, wherein at least a portion of the surround structure is conical, and a pulse jet distribution arrangement configured to selectively direct pulses of air into the open filter interior via the surround structure, wherein the pulse jet distribution arrangement includes a pulse jet flow tube configuration to direct a pulse flow of gas into the open filter element, and the pulse jet flow tube is positioned to direct the pulses of air through the first end cap. Steele teaches a surround structure(tubular member 31 in figure 1) for distributing an air pulse to an open filter interior(cartridge filter 13), wherein the surround structure extends through an end cap(unnumbered but shown in figure 1), wherein at least a portion of the surround structure is conical(noting conical deflector(23) in figure 1), and Steele further teaches a pulse jet distribution arrangement including a pulse jet flow tube(nozzle tube 22) to direct a pulse flow(from pressurized air source 20) into the open filter interior. It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a surround structure which extends through the end cap of the air outlet of the filter interior of Gillenberg et al to provide a flared air pulse to prevent a stream of cleaning air from directly striking an end plate and from directly striking an interior surface of a filter media(column 4 lines 25-27 of Steele.   Steele is silent as to the surround structure extending into the open filter interior at least 35% of an axial length of the air filter cartridge, however examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al is also silent as to the second end cap including an opening extending therethrough.   Gillenberg et al includes a closure(24) with the end cap(11), however Dottermans in figure 2 teaches a closure cap portion(97) including an aperture(104), the closure cap portion opposite an end cap providing an opening leading to an outlet. It would have been obvious to someone of ordinary skill in the art to provide the end cap(11) of Gillenberg et al with an opening to provide for structure allowing insertion of the filter cartridge along a linear access of the housing. 
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 23 but is silent as to wherein the surround structure extends into the open filter interior 40%-60% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 24 but is silent as to an open end of the pulse flow jet tube has a cross sectional area of no more than about 16% of a cross sectional area defined by the surround structure located around the pulse jet tube.  Tokar teaches a pulse jet flow tube having a smaller cross sectional area than a surround structure, and noting page 25 of the current specification does not give criticality to the claimed percentage, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a pulse jet flow tube having a cross sectional area of no more than 16% of a cross sectional area defined by the surround structure so that a pulsed air flow is optimized for flaring past a conical deflector member and into the interior of the filter media.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the filter media comprises pleated filter media(zig zag folded filter medium 10 of Gillenberg et al).  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pleated filter media comprises adhesive extending around an exterior of the pleated media, wherein the adhesive is in the form of a coil or beads.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pleated filter media comprises adhesive extending around an interior of the pleated media.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the seal member comprises an axially directed seal member(axial seal 15 of Gillenberg et al), wherein the axially directed seal member is sealed against the air cleaner housing opposite the open end, and wherein the axially directed seal member comprises a flexible lip or flexible flange.    Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the access cover comprises a post(post part of structure in figure 2 of Dottermans) extending through the second end cap for securing the filter cartridge within the air cleaner assembly.  
Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches all of the limitations of claim 35 but is silent as to a second seal member located on the second end cap.  Examiner respectfully submits end cap structure with lateral and/or radial seal elements are common with air filter media structure, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a second seal member opposite the seal member(15) of Gillenberg et al to provide for optimal sealing of the filter cartridge within the housing.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the air flow inlet extends to the air cleaner sidewall.   Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the filter cartridge comprises an inner liner for the pleated media, and an outer liner for the pleated media.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 48 but is silent as to wherein the surround structure extends into the open filter interior at least 40% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  

Claims 40.42-44,46,47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillenberg et al(8152876) taken together with Tokar(4491460) in view of Steele(4836834) and further in view of Dottermans(4950317).
	Gillenberg et al teaches an air cleaner assembly comprising an air cleaner housing(26 in figure 1) having an air flow inlet(38), an air flow outlet(29), and an interior, wherein the air cleaner housing includes a sidewall, an open end(closed by cover 27), and an end opposite the open end, the end opposite the open end includes the air flow outlet(29) extending therethrough, an access cover(27) constructed for closing the air cleaner housing open end, a dust ejection port(35), a filter cartridge(39) positioned in a sealing relationship with the air cleaner housing, the filter cartridge comprising pleated filter media(10) positioned around an open filter interior and extending from a first end cap(12) to a second end cap(11), a axially directed seal member(15) located on the first end cap(12) for sealing the filter cartridge to the air cleaner housing, wherein the first end cap include an opening extending therethrough.  Gillenberg et al is silent as to the dust ejection port arrangement comprises a dust evacuator valve arrangement, and the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly.  Tokar(4491460) teaches an air cleaner assembly including a housing(12,16 connected together) having an air flow inlet, an air flow outlet, an interior, a filter assembly(52) located within the housing, and a dust ejection port arrangement, wherein the dust ejection port arrangement comprises a dust evacuator(scavenge outlet 46), the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly(noting figure 1 with scavenge outlet projecting laterally outward from a sidewall and above a lower most portion of the housing; column 2 lines 57-58).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a dust ejection port located above a lower most portion of the air cleaner assembly of Gillenberg et al to provide a lateral ejection port for separated particulate in Gillenberg et al.  Examiner notes the position of a scavenge outlet in Tokar in figure 1 is a clearly established position based on a selected orientation of the second housing half(16) in Tokar.   Tokar is silent as to a valve arrangement, however Tokar teaches a blockage member(50) that partially obstructs a scavenge outlet, and selectively moveable plate members are known to cover dust and particulate outlets in separator structures, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a valve plate for the blockage member to provide a structure for selective release of dust and particulate of Gillenberg et al taken together with Tokar.  
	Gillenberg et al is also silent as to a surround structure for distributing an air pulse to the open filter interior, wherein the surround structure extends through the first end cap and into the open filter interior at least 35% of an axial length of the air filter cartridge between the first end cap and the second end cap, wherein at least a portion of the surround structure is conical, and a pulse jet distribution arrangement configured to selectively direct pulses of air into the open filter interior via the surround structure, wherein the pulse jet distribution arrangement includes a pulse jet flow tube configuration to direct a pulse flow of gas into the open filter element, and the pulse jet flow tube is positioned to direct the pulses of air through the first end cap. Steele teaches a surround structure(tubular member 31 in figure 1) for distributing an air pulse to an open filter interior(cartridge filter 13), wherein the surround structure extends through an end cap(unnumbered but shown in figure 1), wherein at least a portion of the surround structure is conical(noting conical deflector(23) in figure 1), and Steele further teaches a pulse jet distribution arrangement including a pulse jet flow tube(nozzle tube 22) to direct a pulse flow(from pressurized air source 20) into the open filter interior. It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a surround structure which extends through the end cap of the air outlet of the filter interior of Gillenberg et al to provide a flared air pulse to prevent a stream of cleaning air from directly striking an end plate and from directly striking an interior surface of a filter media(column 4 lines 25-27 of Steele.   Steele is silent as to the surround structure extending into the open filter interior at least 35% of an axial length of the air filter cartridge, however examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al is also silent as to the second end cap including an opening extending therethrough.   Gillenberg et al includes a closure(24) with the end cap(11), however Dottermans in figure 2 teaches a closure cap portion(97) including an aperture(104), the closure cap portion opposite an end cap providing an opening leading to an outlet. It would have been obvious to someone of ordinary skill in the art to provide the end cap(11) of Gillenberg et al with an opening to provide for structure allowing insertion of the filter cartridge along a linear access of the housing. 
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pulse jet flow tube does not extend through the first end cap.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the first end cap comprises a clean air outlet in communication with the open filter interior.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the conical portion of the surround structure provides that portions of the filter cartridge adjacent the second end cap are cleaned.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 47 but is silent as to wherein the surround structure extends into the open filter interior at least 40% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 44 be found allowable, claim 46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 37 recites “the dust ejection port arrangement includes a dust ejection egress aperture arrangement in an arcuate portion of the air cleaner sidewall extending over a radial arc, around a central axis of the housing, of at least 20 degrees”.  Gillenberg et al and Tokar teach circular dust ejection ports along a sidewall, however neither Gillenberg et al nor Tokar teach or suggest the dust ejection port arrangement includes a dust ejection egress aperture arrangement in an arcuate portion of the air cleaner sidewall extending over a radial arc, around a central axis of the housing, of at least 20 degrees.

Response to Arguments
Applicant’s arguments with respect to claims 21 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 17, 2022